DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation “nitinol core of said discs”. This limitation is indefinite because it is unclear if this limitation is the same as the previously recited nitinol core or a different core altogether. Furthermore there is no indication that the previous nitinol core is in anyway part of the discs. For examination purposes, the nitinol core is being interpreted as the same nitinol core previously presented. 



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 are rejected under 35 U.S.C. 102a1 as being anticipated by Marino (20050065548).

As to claim 1, Marino discloses: A medical device for closing fistulas (device of figure 1 is structured to be able to close fistula’s), namely designed for closing a fistula  in the wall  of a canal of a human organ that (see above, structured to be able to perform this function), consisting in an element the structure of which shows two circular or oval discs (20/28 and 48/34, see figure 1-3d) , one small (20/28, see paragraph 0036) designed to remain positioned covering the fistula by the internal part of the wall (structured to be able to perform this function) and one large (right disk 48/34, see paragraph 0036) designed to be positioned by the external part of the said wall (structured to be able to perform this function) the said discs being joined by a central part (12) that delimits the gap between both to the distance required (see figures 1-3D), is characterized in that the said structure comprises a Nitinol core (wire that forms 28 and 48 see paragraph 0030-0031) having sufficient flexibility to be folded over itself and inserted in a flexible instrument (50, see figure 3E) suitable for the incorporation in an 

As to claim 2, of Marino discloses the invention of claim 1, Marino further discloses: that the Nitinol core is filamentous (wires, see 0024 and made of nitinol see 0030-0031 of Marino). Examiner notes wires are seen as filamentous which is being defined as “Pertaining or resembling a filament” (see dictionary.com’s definition). 

As to claim 3, Marino discloses the invention of claim 2, Marino further discloses: that the Nitinol core forms, at least, the two discs via several spokes (see figures 3A-3D) joined by their central part (joined at 12). Examiner notes when the device is assembled, the wires are seen as one core wire. 

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (20110184439) in view of Chanduszko (20100131006) and Marino (20050065548).

As to claim 1, Anderson discloses: A medical device for closing fistulas (device of figures 2A-6D is structured to be able to close fistula’s), namely designed for closing a 
Anderson fails to directly disclose:  a layer of soft material such as polyurethane, silicone or other polymer that covers the nitinol core of said discs.
In the same field of endeavor, namely medical closure devices, Chanduszko teaches its well known to cover the ends of a device with a polymer sheet (paragraph 0028-0029).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added the polymer layer of Chanduszko to the discs of Marinos device to facilitate healing of the opening (paragraph 0029).. Furthermore the claim does not require the discs to be completely covered on all sizes. 
Anderson finally fails to disclose one small disk and one large disk.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disks of Anderson to have one small disk and one large disk to accommodate a varying arrangement of defects (paragraph 0036). Examiner notes as explained in paragraph 0036, one disk is able to be bigger than the other. This disk is able to be placed external of the wall depending on the patient anatomy.

As to claim 2, the combination of Anderson, Chanduszko and Marino discloses the invention of claim 1, the combination further discloses: that the Nitinol core is filamentous (wires made of nitinol, see paragraph 0055 of Anderson). Examiner notes wires are seen as filamentous which is being defined as “Pertaining or resembling a filament” (see dictionary.com’s definition). 

As to claim 3, the combination of Anderson, Chanduszko and Marino discloses the invention of claim 2, the combination further discloses: that the Nitinol core forms, at least, the two discs via several spokes (see figures 6A-6D) joined by their central part (joined at 340). Examiner notes when the device is assembled, the wires are seen as one core wire. 


The combination fails to disclose that the three spokes are equidistant at 1200. Examiner notes the drawings are not drawn to scale, however the three spokes (alternating every other spoke) appear to be spaced equidistant.
It would have been obvious to try to one of ordinary skill in the art at the time the invention was made to space the struts out equidistant to enable both set of 3 struts to be 120 degrees away from their respective strut in each group since there are only a finite number of predictable solutions. Either the struts are equidistant or they are not equidistant. Anderson discloses that the geometry of the struts can be optimized to provide superior integrity (paragraph 0054 of Anderson). Thus making each strut equidistant from eachother would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp”. If this leads to the anticipated success, it is likely that product was not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103."KSR, 550 U.S. at 421, 82 USPQ2d at 1397. See MPEP 2143. Examiner notes as shown in Andersons figure 6A-6D, there are 6 struts on each side of the device. However, the claim does not require only 3 struts. Thus having 6 struts does not go against the claim. Furthermore, every other strut in the group of six struts forms a group of 3 struts similar to the applicants arrangement. When the combination is done, these struts will be 120 degrees apart. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson (20110184439) in view of Chanduszko (20100131006) and Marino (20050065548), as applied to claim 4 above, further in view of Fraizer (20040220596).

As to claim 5, the combination of Anderson, Chanduszko and Marino discloses the invention of claim 4, the combination fails to directly disclose: the Nitinol core forms the central part that joins both discs via a rod through which the nitinol core is inserted. 
In the same field of endeavor, namely medical closure devices, Fraizer teaches its well-known to cover a the core of a closure device with a rod (324).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added the polymer rod of Fraizer to the central core of Marinos device to facilitate healing of the opening (paragraph 0133).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson (20110184439), Marino (20050065548), Chanduszko (20100131006) and Fraizer (20040220596) as applied to claim 5 above, further in view of Corcoran (20070293889) .
 
As to claim 6, the combination of Anderson, Chanduszko, Fraizer and Marino discloses the invention of claim 5, t4VOLA-0119UShe combination does not directly disclose: the central part through the rod having an extension emerging by the external part of one of the discs serving as supporting basis to facilitate its positioning with the instrument. 
In the same field of endeavor, namely medical closure devices, Corcoran teaches that having an extension emerging by the external part of a disc for serving, as a basis to facilitate positioning is well known (see piece 18 in figure 1A). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the retention means of Anderson  that allows the delivery device to retain and deliver the medical device, for the knob retention mechanism of Corcoran since these mechanisms perform the same function of allowing a medical device to manipulate and deliver a medical implant. Simply substituting one retention means for another would yield the predicable result of allowing a delivery device to facilitate retention and delivery of a medical implant. See MPEP 2143. Examiner notes once the combination is made, the knob will serve as an extension located external to a disk.

Claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (20110184439) in view of Neuss (20110054519) and Marino (20050065548).

As to claim 1, Anderson discloses: A medical device for closing fistulas (device of figures 2A-6D is structured to be able to close fistula’s), namely designed for closing a fistula in the wall  of a canal of a human organ that (see above, structured to be able to perform this function), consisting in an element the structure of which shows two circular 
Anderson fails to directly disclose:  a layer of soft material such as polyurethane, silicone or other polymer that covers the nitinol core of the discs.
In the same field of endeavor, namely medical closure devices, Neuss teaches its well-known to cover the entire framed device with polyurethane foil (paragraph 0070).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added the polyurethane foil of Neuss to the discs and remaining parts of Andersons device to facilitate healing of the opening (paragraph 0070).
Anderson finally fails to disclose one small disk and one large disk.
In the same field of endeavor, namely medical closure devices, Marino teaches its well-known to alter the side of closure disks based on anatomy (paragraph 0036). 


As to claim 8, the combination of Anderson, Neuss and Marino discloses the invention of claim 7, the combination further discloses: the central part of the Nitinol core is also covered by the layer of soft material (see explanation below). Examiner notes as explained above, when the combination is made, the nitinol wire frame of Anderson (including the central part) will be completely covered in the polyurethane foil as taught by Neuss.

Response to Arguments
Applicant's arguments filed 2/22/2021 have been fully considered but they are not persuasive. 
As to the arguments regarding that, Marino does not teach a device where the nitinol wires are fully covered by a layer of soft material. Examiner notes the claim does not require the wires to be fully covered. As such, being covered on one side as shown in applicants cited figure 1 is enough to read on the claimed invention. Furthermore as seen in paragraph 0023 of Marino, the sheets are able to be oriented in any combination. 
As to the arguments regarding Anderson and how the covering is fundamentally different from the applicant’s invention, examiner disagrees. As outlined in the rejection, Chanduszko shows that using polymer covers is well known to promote healing. This teaching is seen to be the same as the claimed structure. When combined with Anderson and Marino, the claim is met. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICH G. HERBERMANN whose telephone number is (571)272-6390.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERICH G HERBERMANN/Primary Examiner, Art Unit 3771